           Case 1:18-cv-05912-JGK Document 49 Filed 08/19/19 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------
GINA WILLIAMS,                                                 Civ. No. 18-5912 (JGK)(RWL)

                                    Plaintiff,                 DECLARATION OF JANE E.
                  - against -                                  LIPPMAN IN SUPPORT OF
                                                               MOTION TO WITHDRAW
NEW YORK CITY HOUSING AUTHORITY,
CAROLYN JASPER, CESAR GONZALEZ,
MATTHEW HOFFMAN, RODNEY DAVIS, and
THELMA WATKINS,

                                    Defendants.
------------------------------------------------------------

         JANE E. LIPPMAN, declares, pursuant to 28 U.S.C. § 1746, as follows:


             1. I am an attorney in the Law Department of Defendant New York City Housing

Authority (“NYCHA”) and Of Counsel to Executive Vice President for Legal Affairs and General

Counsel Kelly D. MacNeal. I submit this declaration in support of NYCHA’s Motion to

Withdraw as Counsel for Defendant Thelma Watkins Pursuant to Local Civil Rule 1.4 of the

United States District Courts for the Southern and Eastern Districts of New York, based upon

information and documents obtained from the books and records of NYCHA and my own

knowledge of the matters asserted herein.

             2. Plaintiff Gina Williams (“Plaintiff”) commenced this employment discrimination

and retaliation action in New York Supreme Court, New York County, on May 22, 2018, against

NYCHA, Carolyn Jasper, Cesar Gonzalez, Matthew Hoffman, Rodney Davis, and Thelma

Watkins. A copy of the Summons as to all Defendants and an Amended Complaint was received

by the NYCHA Law Department on May 31, 2018.
          Case 1:18-cv-05912-JGK Document 49 Filed 08/19/19 Page 2 of 4




           3.    The NYCHA Law Department offered representation to each individual

Defendant in this action pursuant to Public Housing Law Section 402-a(2). A representation

letter dated June 27, 2018 from the General Litigation Division of the NYCHA Law Department

was provided to Ms. Watkins. All Defendants, including Ms. Watkins, accepted representation in

writing pursuant to the terms of their representation letters.

           4. On June 29, 2018, Defendants removed the action to the United States District

Court for the Southern District of New York on the basis of federal question jurisdiction, 28

U.S.C. Section 1331.

           5. On August 30, 2018, Plaintiff filed an Amended Complaint, which Defendants

answered on September 13, 2018.

           6. On September 27, 2018, my former colleague Nabiha Rahman appeared in this

action on behalf of all Defendants after the original attorney handling the case, Judith Jenkins, left

NYCHA. On April 5, 2019, my colleague Gregory Glickman also appeared in this action on

behalf of all Defendants.

           7. Ms. Rahman left the NYCHA Law Department and moved to withdraw her

representation of Defendants. The Court granted Ms. Rahman’s motion on August 2, 2019. Mr.

Glickman is currently on medical leave.

           8. Plaintiff is the Resident Buildings Superintendent at Pomonok Houses, a NYCHA

development in Queens. Defendant Thelma Watkins is the Housing Manager at Pomonok Houses

and supervises Plaintiff. The Amended Complaint alleges that Ms. Watkins wrongfully issued

Plaintiff two counseling memoranda in January and May 2018 for misconduct, failure to perform,

and failure to supervise staff. These counseling memoranda are annexed to the Amended

Complaint as exhibits.



                                                   2
            Case 1:18-cv-05912-JGK Document 49 Filed 08/19/19 Page 3 of 4




             9. On August 5, 2019, I filed a Notice of Appearance in this action. Shortly

thereafter, it came to my attention that on July 11, 2019, the NYCHA Employee Disciplinary

Division, which is part of the NYCHA Law Department, served Ms. Watkins with disciplinary

charges for violating the NYCHA General Regulations of Behavior, in anticipation of a Civil

Service Law Section 75 General Trial commencing on September 11, 2019. Ms. Watkins will be

represented by her own counsel in her General Trial.

             10. It further came to my attention that on July 11, 2019, the NYCHA Employee

Disciplinary Division also preferred disciplinary charges against Plaintiff for violating the

NYCHA General Regulations of Behavior, in anticipation of a Civil Service Law Section 75

General Trial also commencing on September 11, 2019. Plaintiff will be represented by her own

counsel in her General Trial.

             11. On August 12, 2019, I sent Ms. Watkins a letter via overnight mail to her mailing

address in Human Resources’ records. In my letter, I explained that NYCHA’s recent service of

disciplinary charges against her required that NYCHA seek to withdraw from its representation of

her in Plaintiff’s action due to a conflict of interest. I also discussed the terms of Ms. Watkins’

June 27, 2018 representation letter and cited the New York Rules of Professional Conduct as a

source of guidance with respect to the existence of a conflict of interest and the need to withdraw

as her counsel. I further advised Ms. Watkins that should the Court grant NYCHA’s Motion to

Withdraw, she would need to find an attorney to defend her in this action. I confirmed with Ms.

Watkins over the telephone that she received my letter.

             12. On August 13, 2019, Plaintiff filed a letter (docket entry no. 46) informing the

Court of Ms. Watkins’ disciplinary hearing and her opinion as to the existence of a conflict of

interest.



                                                   3
         Case 1:18-cv-05912-JGK Document 49 Filed 08/19/19 Page 4 of 4




           13. The parties have jointly agreed to seek a three-month adjournment of the August

30, 2019 discovery deadline and subsequent deadlines from Magistrate Judge Lehrburger. It is

the parties’ hope that this will be sufficient time for the Court to rule on NYCHA’s motion, for

Ms. Watkins to obtain her own representation should the Court grant the motion, and for the

parties to complete discovery.

           14. NYCHA is not asserting any retaining or charging liens against Ms. Watkins.

           15. My office will serve this Motion and all supporting papers, as filed on ECF, along

with all unpublished cases, on both Ms. Watkins and Plaintiff Williams via overnight mail.


       I declare under penalty of perjury that the foregoing is true and correct. Executed on

August 19, 2019


                                                        /s/ Jane E. Lippman
                                                          Jane E. Lippman (JL7461)


TO:    Gina Williams, Plaintiff Pro Se (via overnight mail),
       Thelma Lambert-Watkins (via overnight mail)




                                                 4
